744 N.W.2d 149 (2008)
Joyce McMASTER and Lloyd McMaster, Plaintiffs-Appellees,
v.
Grandhim N. SETTY, D.O., and Michael W. Farmer, D.O., Defendants-Appellants, and
Memorial Hospital, Defendant.
Docket No. 135140. COA No. 276383.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the September 13, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.